DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 12, 2022 has been entered.
This Office Action is also in response to applicant’s amendment filed on May 12, 2022, which has been entered into the file,  
By this amendment, the applicant has amended claims 1, 21, has canceled claim 18 and has newly added claims 22 and 23.  
Claims 1, 2, 4-17, and 19-23 remain pending in this application.  
	Claim Rejections - 35 USC § 112	
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. In light of the amendment to claim 1 (based claim), the specification fails to teach how could the transmission action part comprises periodic refractive index distribution to exert diffractive action and also to refract therethrough the display light as recited in claim 20.  Claim 20 is not enabling by the specification.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-17, and 19-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “the hologram element” recited in claims 1 and 21 is confusing and indefinite since it lacks proper antecedent basis from earlier part of the claims.  
In light of amendment to claim 1, the scope of claim 6 is confusing and is in contradiction to the recitation “a periodic refractive index distribution in first cross section including the first direction”, recited in amended claim 1.  The refractive index distribution cannot be “periodic” as well as “uniform”.  

Claim Objections
Claim 16 is objected to because of the following informalities:  it does not further limiting the claim.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 2, 4, 6, 7-13 and 15-17, 19-20 and has newly added claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over the US patent application publication by Christmas et al (US 2019/0041641 A1) in view of the US patent application publication by Ori et al (US 2002/0093736 A1), US patent issued to Walsh et al (PN. 5,812,233), and US patent application publication by Ito et al (US 2010/0091349 A1).
Claim 1 has been amended and claim 22 has been newly added to necessitate the new ground of rejection.  
Christmas et al teaches a display device that serves as the virtual image display device configured to project light of an image on a projection portion to display a virtual image (450, Figure 11) to be visible, wherein the virtual image display device is comprised of a display unit or picture generating unit (PGU, 1010, Figure 11) configured to emit a display light, a first mirror (1121) configured to exert an action on the display light and a folding mirror or a second mirror (422) on an opposite side of the first mirror from the display unit and configured to reflect the display light.  The first mirror is configured to exert a transmissive action to transmit therethrough the display unit, which is incident from the display unit and is in the first polarization state toward the folding or second mirror (422) and is configured to exert a reflective action to reflect the display light, which is reflected by the folding or second mirror and is in a second polarization state opposite to the first polarization state toward the projection portion on an optical path, (please see paragraphs [0117]).  
This reference has met all the limitations of the claims.  It however does not teach explicitly that the first mirror is a diffractive optical element to exert a diffraction action on the display light such that the diffractive and reflective action part configured to exert a diffractive and reflective action to diffract and reflect the display light.  
Ori et al in the same field of endeavor teaches an projection display device that is comprised of a volume holographic optical element (26, Figure 9) that is configured to have a transmissive action part to transmit P-polarized light of the incident light and to have a reflective and diffractive action part to reflect S-polarized light, (please see paragraphs [0115] to [0116]).  It would then have been obvious to one skilled in the art to apply the teachings of Ori et al to make the first mirror of Christmas et al to include a volume holographic optical element, (that known in the art as a diffractive optical element), for the benefit of transmitting and/or reflecting different polarized light with more accuracy.  
Both Christmas et al and Ori et al teaches that the first polarization state and the second polarization state are orthogonal to each other.  Ori et al further teaches that the first polarization state and second polarization state are linear polarization states, (namely S-polarization and P-polarization, please see paragraph [0116]).   
Ori et al teaches that the hologram element (26) that transmits P-polarized light and reflects S-polarized light, is a volume hologram element, (please see paragraph [0116]) that typically has a medium layer formed of a medium with refractive index distribution.  It however does not explicitly that the medium comprises of photopolymer having a birefringent.  
Walsh et al in the same field of endeavor teaches a holographic or diffractive polarization selective mirror that is comprised of a medium layer formed of medium (10, Figures 1 and 2) of photopolymer having a birefringent, (please see column 3, lines 65-67), wherein the medium (10) serves as the diffractive and reflective action part that has a refractive index distribution (or refractive index grating with repeated diffractive distribution pattern) in a second cross including a second direction in the medium layer (10, please see column 3, line 63 to column 4, line 5).  
Walsh et al also teaches the medium (10) has a transmissive action part (16) that has a uniform refractive index distribution in a first cross section including a first direction in the medium layer (i.e. in the direction of each refractive index grating) that is capable of transmitting P-polarized light, (please see Figures 2 and 3).  
These references do not teach explicitly that the transmission action part has a periodic refractive index distribution in a first cross section including the first direction in the medium layer to exert a diffractive action due to interference fringes including a plurality of band-like regions to bend a traveling direction of the display light.  
Ito et al in the same field of endeavor teaches that a typical holographic diffractive element that has transmission of action for transmitting P-polarized light may be recorded to have interference fringes including a plurality of band like region to bend a traveling direction of the incident light, (please see Figure 16).  
It would then have been obvious to one skilled in the art to apply the teachings of Walsh et al and Ito et al to make the holographic optical element that have transmission action part for transmitting P-polarized light and reflective action part for reflecting S-polarized light to utilize typical photopolymer with birefringent and to make the transmission action part to also have interference fringes with periodic refractive index of distribution for the benefit of allowing the transmitted polarized to be bent at a specific direction as desired.  
Although these references do not teach explicitly that the band-like regions is inclined at an angle larger than 45 degrees with respect to the surface of the hologram element and linearly extends, and with regard to claim 7, this reference does not teach explicitly that the refractive index distribution is inclined at an angle smaller than 45 degrees with respect to a thickness direction of the hologram element, such modification is considered obvious matters of design choice to one skilled in the art since one skilled in the art has the basic knowledge that the inclined angle of the band-like regions of the refractive index distribution determines the diffraction action of the hologram diffractive optical element, (i.e. based on diffraction equation).    
With regard to claim 2, Christmas et al teaches that the first mirror is a curved mirror that may exert an enlargement action on the display light to enlarge the image.  In light of Christmas et al the volume holographic optical element of the cited Ori et al may be modified to also include the enlargement action.  
With regard to claim 4, Christmas et al teaches that the display light in the first polarization state in the first direction and the display light in the second polarization state is in a second direction orthogonal to the first direction.  This reference does not teach explicitly that the polarization states are linearly polarization states.  Ori et al teaches that the first polarization state and the second polarization state may be of linearly polarization states that are orthogonal to each other, (please see paragraph [0116]).  Walsh et al teaches that the holographic or diffractive polarization selective mirror is comprised of a second medium layer formed of photopolymer having a birefringent (10, Figures 1 and 2, please see column 3, lines 65-67), wherein the medium (10) serves as the diffractive and reflective action part that has a refractive index distribution (or refractive index grating with repeated diffractive distribution pattern) in a second cross including a second direction in the medium layer (10, please see column 3, line 63 to column 4, line 5).  Walsh et al in light of Ito et al also teaches to include a first medium (16) has a transmissive action part (16) that has a refractive index distribution in a first cross section including a first direction in the medium layer (i.e. in the direction of each refractive index grating).  The second medium layer (10) is stacked on the first medium layer (16, Figures 1 and 2 of Walsh et al).  
With regard to claim 6, the scopes of the claim are confusing and in contraction to the amendment of claim 1.  This claim can only be examined in the broadest interpretation.   Walsh et al teaches that the refractive index distribution in the first cross section is uniform in the refractive index, (element 16 of Figures 2 and 3, in the plane direction of each of the refractive grating).  
With regard to claim 8, Christmas et al in light of Ori et al, Walsh et al and Ito et al teaches that the transmissive action part is configured to exert diffractive action on the display light which is from the display unit and is incident in the first polarization state to diffract the display light to bend a traveling direction of the display light while exerting the transmissive action on the display light, (Ito et al teaches, Figure 16, the transmitted P-polarized light may be bent by diffraction).  
With regard to claim 9, as shown in Figure 11 of Christmas et al, in a cross section taken along the vertical plane, the display light is incident from the display unit (1110, Figure 11), in the first polarization state at the polarization selective mirror (1121) at an incident angle wherein the incident angle is defined on an upper side with respect to a normal line of the mirror, the display light passes through the mirror (1121) toward to folding mirror or second mirror (422) at an emission angle.  This reference does not teach explicitly that the incident angle is greater than the emission angle.   But such modification is considered to be obvious matters of design choice to one skilled in the art since such angles are determined by the typical diffraction equation.  
With regard to claim 10, in the cross section taken along vertical plane, (as shown in Figure 11 of Christmas et al) the display light which is diffracted and reflected by the diffractive optical element (in light of Walsh et al) is emitted toward the projection portion at a reflection angle and a sum of the incident angle (on an upper surface with respect to the normal line) and the reflection angle is 90 degrees or more.  
With regard to claim 11, as shown in Figure 11 of Christmas et al, in a cross section taken along the vertical plane, the display light incident in the second polarization state is emitted from the folding or second mirror (422) toward the first mirror (1121) at an incident angle, the display light which is reflected by the first mirror is emitted toward the projection portion at a reflection angle, (please see Figure 11).  This reference however does not teach explicitly that the incident angle is greater than the reflection angle.  In light of the Walsh et al by making the first mirror a diffractive polarization selective mirror (10 or 26, Figures 1-3), the reflection angle of the reflected and diffracted light from the diffractive polarization selective mirror may be made to be different or smaller than the incident angle for the benefit of allowing the reflected and diffracted light be directed to desired direction for projection.  
With regard to claims 12-13, as shown in Figure 11 of Christmas et al, a quarter wave plate (1101) serves as the polarization state conversion element is placed between the polarization selective mirror (1121) and the folding mirror (422) and configured to convert the display light in the first polarization state to the second polarization.  With regard to claim 13, it is either implicitly true or obvious modification by one skilled in the art to make the quarter wave plate being adhered to a reflective surface of the folding mirror (422).  
With regard to claim 15, Christmas et al teaches that the folding mirror or the second mirror (422, Figure 11) has a reflection surface in a convex shape.  
With regard to claim 16, both Ori et al and Walsh et al teaches that the polarization selective mirror may be a hologram element, (please see paragraph [0116] of Ori et al and column 3, lines 48-62 of Walsh et al).  
With regard to claim 17, Christmas et al in light of Ori et al teach that the transmissive action is the diffractive action, (volume hologram element).  
With regard to claim 19, Ori et al (in light of Christmas et al) teaches that the transmissive action part of the volume hologram element may be configured to transmit therethrough the display light, which is incident from the display unit and is in a first polarization state, toward the folding mirror, as in the first polarization state.  The diffractive and reflective action part may be configured to exert the diffractive and reflective action to diffract the reflect the display light, which may be reflected from the folding mirror (420, in light of Christmas et al), and is in a second polarization state opposite to the first polarization state toward the projection portion on an optical path in the second polarization state.  
With regard to claim 20, Walsh et al teaches that the transmissive action part (16) is configured to transmit therethrough the display light in the first polarization state and to refract therethrough the display light in the first polarization state.  
With regard to newly added claim 22, the volume hologram element taught by Ori et al in light of Ito et al teaches that the transmissive action part has the periodic refractive index distribution in the first cross section such that the refractive index is modulated at a predetermined cycle.  

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christmas et al, Ori et al, Walsh et al and Ito et al as applied to claim 1 above, and further in view of the US patent issued to Mukawa (PN. 6,137,602).
The virtual image display device taught by Christmas et al in combination with the teachings of Ori et al, Walsh et al and Ito et al as described in claim 1 above has met all the limitations of the claim.  
With regard to claim 5, these references do not teach explicitly that the refractive index distribution in the second cross section is defined by concentric ring-shaped interference fringe.  Mukawa in the same field of endeavor teaches a reflection hologram wherein the interference fringes may have a cross section defined by concentric ring-shaped interference fringes, (please see Figures 15-17).  It would then have been obvious to one skilled in the art to apply the teachings of Mukawa to modify the refractive index distribution of the diffractive polarization selective mirror (Christmas et al in light of Walsh et al) to have concentric ring-shaped interference fringes with respect to a center of curvature located closer to the folding mirror for the benefit of allowing the light be properly be directed to the projection portion as desired.  

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christmas et al, Ori et al, Walsh et al and Ito et al  as applied to claims 1 and 12 above, and further in view of the US patent issued to Rallison (PN. 5,903,396).
The virtual image display device taught by Christmas et al in combination with the teachings of Ori, Walsh et al and Ito et al as described in claim 1 above has met all the limitations of the claim.  
With regard to claim 14, Christmas et al teaches that the quarter wave plate (1101, Figure 11) may be close to or implicitly adhered to the surface of the folding or second mirror (422) however these references do not teach that the polarization state conversion element or the quarter wave plate is adhered to a surface of the diffractive optical element on a side of the folding mirror.  Rallison in the same field of endeavor teaches that the quarter wave plate (32, Figure 4) may be adhered to a surface of the polarization selective element (1) at a side of the folding mirror (4).  It would then have been obvious to one skilled in the art to apply the teachings of Rallison to alternatively have the quarter wave plate or the polarization state conversion element be adhered to a surface of the polarization selective mirror (in light of Walsh et al is a diffractive polarization selective mirror) at surface on a side of the folding mirror for the benefit of providing different design to the display device.  

Claim 21 and newly added claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over the US patent application publication by Christmas et al (US 2019/0041641 A1) in view of the US patent application publication by Ori et al (US 2002/0093736 A1), patent issued to Walsh et al (PN. 5,812,233) and US patent application publication by Ito et al (US 2010/0091349 A1).
Claim 21 has been amended and Claim 23 has been newly added to necessitate the new grounds of rejection.  
Christmas et al teaches a display device, serves as the virtual image display device, configured to display light of a projection portion to display a virtual image to be visible wherein the virtual image display device comprises a picture generating unit (1010, Figure 11) serves as the display unit configured to emit a display light, a first mirror (1021) configured to exert an action on the display light and a folding mirror or a second mirror (422) on an opposite side of the first mirror from the display unit and configured to reflect the display light.  The first mirror, (1021), comprises a transmissive action part, that is configured to exert a transmissive action to transmit therethrough the display light, which is incident from the display unit and is in the first polarization state toward the folding or second mirror (422) and the first mirror (1021) comprises a  reflective action part that is configured to exert a reflective action to reflect the display light, which is reflected by the folding or second mirror and is in a second polarization state opposite to the first polarization state toward the projection portion on an optical path, (please see paragraphs [0117]).  
This reference has met all the limitations of the claim.  It however does not teach explicitly that the reflective action part of the first mirror is diffractive and reflection action and the transmissive action part has a periodic refractive index distribution defined by interference fringes modulation in a refractive index modulation direction.  
Ori et al in the same field of endeavor teaches an projection display device that is comprised of a volume holographic optical element (26, Figure 9) that is configured to have a transmissive action part to transmit P-polarized light of the incident light and to have a reflective and diffractive action part to reflect S-polarized light, (please see paragraphs [0115] to [0116]).  It would then have been obvious to one skilled in the art to apply the teachings of Ori et al to make the first mirror of Christmas et al to include a volume holographic optical element, (that known in the art as a diffractive optical element), for the benefit of transmitting and/or reflecting different polarized light with more accuracy.  
Both Christmas et al and Ori et al teaches that the first polarization state and the second polarization state are orthogonal to each other.  Ori et al further teaches that the first polarization state and second polarization state are linear polarization states, (namely S-polarization and P-polarization, please see paragraph [0116]).   
Ori et al teaches that the hologram element (26) that transmits P-polarized light and reflects S-polarized light, is a volume hologram element, (please see paragraph [0116]) that typically has a medium layer formed of a medium with refractive index distribution.  It however does not explicitly that the medium comprises of photopolymer having a birefringent.  
Walsh et al in the same field of endeavor teaches a holographic or diffractive polarization selective mirror that is comprised of a medium layer formed of medium (10, Figures 1 and 2) of photopolymer having a birefringent, (please see column 3, lines 65-67), wherein the medium (10) serves as the diffractive and reflective action part that has a refractive index distribution (or refractive index grating with repeated diffractive distribution pattern) in a second cross including a second direction in the medium layer (10, please see column 3, line 63 to column 4, line 5).  
Walsh et al also teaches the medium (10) has a transmissive action part (16) that has a uniform refractive index distribution in a first cross section including a first direction in the medium layer (i.e. in the direction of each refractive index grating) that is capable of transmitting P-polarized light, (please see Figures 2 and 3).  
These references do not teach explicitly that the transmission action part has a periodic refractive index distribution in a first cross section including the first direction in the medium layer to exert a diffractive action due to interference fringes including a plurality of band-like regions to bend a traveling direction of the display light.  
Ito et al in the same field of endeavor teaches that a typical holographic diffractive element that has transmission of action for transmitting P-polarized light may be recorded to have interference fringes including a plurality of band like region to bend a traveling direction of the incident light, (please see Figure 16).  
It would then have been obvious to one skilled in the art to apply the teachings of Walsh et al and Ito et al to make the holographic optical element that have transmission action part for transmitting P-polarized light and reflective action part for reflecting S-polarized light to utilize typical photopolymer with birefringent and to make the transmission action part to also have interference fringes with periodic refractive index of distribution for the benefit of allowing the transmitted polarized to be bent at a specific direction as desired.  
Although these references do not teach explicitly that the refractive index distribution is inclined at an angle smaller than 45 degrees with respect to a thickness direction of the hologram element, such modification is considered obvious matters of design choice to one skilled in the art since one skilled in the art has the basic knowledge that the inclined angle of the band-like regions of the refractive index distribution determines the diffraction action of the hologram diffractive optical element, (i.e. based on diffraction equation).    
With regard to newly added claim 23, the volume hologram element taught by Ori et al in light of Ito et al teaches that the transmissive action part has the periodic refractive index distribution in the first cross section such that the refractive index is modulated at a predetermined cycle.  

Response to Arguments
Applicant's arguments filed on May 12, 2022 have been fully considered but they are not persuasive. The newly amended and newly added claims have been fully considered and they are rejected for the reasons stated above.
Applicant’s arguments are mainly drawn to newly added and newly amended claims that have been fully addressed in the reasons for rejection set forth above.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US patent application publication by Mukawa (US 2011/0050727 A1) teaches that the inclination angle of the band-like regions of the volume hologram element determines diffraction action of the volume hologram element, (please see Figure 8B and paragraphs [0149] and [0150]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309. The examiner can normally be reached M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/            Primary Examiner, Art Unit 2872